DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/05/21 has been entered.

Response to Arguments
Applicant’s arguments, see arguments, filed 1/05/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mori US 2017/0372149.
 
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  The claims recite “include at least one a” rather than “include at least one of a”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori US 2017/0372149.

Regarding claims 1, 8, and 15, Mori discloses a method (claim 1), an apparatus comprising at least one memory device storing instructions configured to cause one or more processing devices to perform operations (claim 8), and a system comprising: a memory device configured to store machine-readable instructions; and a computing system including one or more processing devices, in response to executing the machine-readable instructions configured to (claim 15) and comprising: 

populating, by a computing system, an environmental model with raw sensor measurement data captured by different types of sensors in a vehicle (in at least paragraph [0019], first sensor and second sensor), wherein the environmental model has an environmental coordinate field associated with a vehicle that is spatially aligned with measurement coordinate fields of the different types of the sensors, and wherein the environmental model stores the raw sensor measurement data in the environmental coordinate field based on the spatial alignment (in at least paragraphs [0006], wherein the data reception unit  creates and outputs observation data of each sensor [0024], wherein the data reception unit receives detection data of the first sensor, from the first sensor, detection data of the second sensor, from the second sensor, and host vehicle data from the vehicle information sensor, processes as need the respective detection data into observation data, and paragraphs [0032-0038] ,wherein the data reception unit receives respective sensor data from first and second sensors and also the data reception unit receives a reception time as a point in time at which the respective detection data is received, and lastly 

separately analyzing, by the computing system, the raw sensor measurement data from the different types of the sensors to separately identify, on a per-sensor type basis, patterns in the raw sensor measurement data stored in the environmental model that are indicative of possible objects proximate to the vehicle, wherein each of the identified patterns corresponds to the raw sensor measurement data captured by one of the different types of the sensors (in at least paragraphs [0006], wherein the data reception unit receives [0024], wherein the data reception unit receives detection data of the first sensor, from the first sensor, detection data of the second sensor, from the second sensor, and host vehicle data from the vehicle information sensor, processes as need the respective detection data into observation data, and paragraphs [0032-0038] ,wherein the data reception unit receives respective sensor data from first and second sensors and also the data reception unit receives a reception time as a point in time at which the respective detection data is received, and lastly the detection data can be processed while mapped to the point in time at which the detection data is received, and can be expressed in the form a vector quantity, with a positive or negative sign, further refer to Figs. 6 and 7, therefore the data reception unit populates an environmental model that has all the data aligned as a vector with a magnitude and direction at the received time and analyzes the data into observation data for each respective sensor, and transmits the data to the association processing unit and updating processing unit); and 

associating, by the computing system, the patterns in the raw sensor measurement data from the different types of the sensors to identify detection events corresponding to the possible objects proximate to the vehicle, wherein a control system for the vehicle is configured to control operation of the vehicle based, at least in part, on the detection events (in at least paragraphs [0025-0026], the association processing unit determines a correspondence between the observation data and object data and outputs to the updating processing unit, observation data, object data, and association data summarizing a correspondence between the forgoing, wherein existence of a correspondence denotes that give observation data and given object data apply to one same object or are associated to a high likelihood of 

Regarding claims 2, 9, and 16, Mori discloses the limitations the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying the patterns in the raw sensor measurement data further comprises extracting features from image data corresponding to at least one image capture device (in at least paragraph [0019], wherein the first and second sensor may be an optical camera and further in cited sections above in the independent claims).  

Regarding claims 3, 10, and 17, Mori discloses the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying patterns in the raw sensor measurement data further comprises identifying, on the per-sensor type basis, one or more clusters of data points in the raw sensor measurement data (in at least Figs. 6 and 7, and paragraphs [0086-0088], wherein a cluster of data points are provided based on the observation of the first sensor and the second sensor).  

Regarding claims 4, 11, and 18, Mori discloses the limitations of claims 3, 10, and 17 as shown above.  Mori further discloses the method, apparatus, and system, wherein identifying the clusters of the data points in the raw sensor measurement data further comprises: 
identifying spatial locations in a particular time period for the data points in the raw sensor measurement data from the environmental model (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0094], 

determining a state corresponding to the data points in the raw sensor measurement data based, at least in part, on inter-frame differences corresponding to the data points in the raw sensor measurement data (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0091], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object); and 

grouping a subset of the data points in the raw sensor measurement data into one of the clusters based on the identifying spatial locations in the particular time period and the determined state corresponding to the data points (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0091], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object).  

Regarding claims 5, 12, and 19, Mori discloses the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, further comprising determining, by the computing system, inter-frame differences in the raw sensor measurement data corresponding the patterns in the raw sensor measurement data, wherein associating the patterns in the raw sensor measurement data from different types of the sensors to identify the detection events corresponding to the possible objects proximate to the vehicle is based, at least in part, on the inter-frame differences in the raw sensor measurement data (in at least paragraph [0034, wherein the reception times T1 and T2 are determined for each sensor value, and further Fig. 6-9 and paragraphs [087-0091], wherein at each time period a new observation data for each sensor is recorded and further corrected if the observation data and object data are deemed to apply to one object). 


Claim 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Hartung US 2017/0139411. 

	Regarding claims 6, 13, and 20, Mori discloses the limitations of claims 1, 8, and 15 as shown above.  Mori further discloses the method, apparatus, and system, wherein the detection events have properties associated with the possible objects proximate to the vehicle (in at least paragraph [0026], the object data includes a state vector of the object).  Mori fails to explicitly disclose however Hartung teaches the method, wherein the detection events have properties associated with the possible objects proximate to the vehicle, and wherein associating the patterns in the raw sensor measurement data from different types of the sensors to identify the detection events further comprises generating confidence levels corresponding to the properties of the detection events (in paragraphs [0036] and [0072], wherein a confidence level with each component is further determined).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the sensor measurement and object recognition as disclosed by Mori with the object detection and confidence as taught by Hartung in order to increase safety of a vehicle.
 
	Regarding claims 7 and 14, the combination of Mori and Hartung teaches the limitations of claims 6 and 13 as shown above.  Mori further discloses the method and apparatus, wherein the properties include at least one a unity, a velocity, an orientation, a center of gravity, an existence, a size, or a novelty associated with the detection events (in at least paragraph [0026], state vector of object for example speed of the object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

: relates to a signal processing apparatus, a signal processing method, and a program that enable calibration with high precision. The signal processing apparatus includes a first position calculation unit that calculates a three-dimensional position of a target on a first coordinate system from a stereo image captured by a stereo camera, a second position calculation unit that calculates a three-dimensional position of the target on a second coordinate system from a sensor signal of a sensor capable of obtaining position information of at least one of a lateral direction and a longitudinal direction and position information of a depth direction, a correspondence detection unit that detects a correspondence relationship between the target on the first coordinate system and the target on the second coordinate system, and a positional relationship information estimating unit that estimates positional relationship information of the first coordinate system and the second coordinate system on the basis of the detected correspondence relationship. The present technology is applicable to, for example, signal processing apparatuses for sensor fusion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669